Citation Nr: 0806116	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-02 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently rated at 20 percent disabling.

2.  Entitlement to an effective date earlier than June 2002 
for a compensable low back disability.

3.  Entitlement to an increased rating for a left hip 
disability, currently rated at 10 percent disabling.

4.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1994 to 
February 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied an increased rating for 
a low back disability and a left hip disability, and denied 
service connection for sinusitis. 

The veteran claims two years back pay for her back disorder 
in her notice of disagreement.  Based on this statement, the 
Board finds that she has filed a claim seeking entitlement to 
an effective date earlier than June 2002 for a compensable 
low back disability.


FINDINGS OF FACT

1.  The veteran has forward flexion of 70 degrees, even with 
consideration of pain, and has not been diagnosed with 
ankylosis, favorable or unfavorable.

2.  The veteran does not have severe symptoms with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
foregoing with abnormal mobility on forced motion.

3.  The veteran's application for increased rating for low 
back disorder was received on June 17, 2002.

4.  The veteran's limitation of flexion due to her left hip 
disability is not limited to 30 degrees or less nor is the 
limitation of abduction lost beyond 10 degrees.  

5.  The veteran's sinusitis was not aggravated by military 
service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a low back disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45. 4.71a, Diagnostic Codes 5295 (2002); Diagnostic Code 
5237 (2007).

2.  An effective date prior to June 17, 2002 for a 
compensable low back disorder is not warranted.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2007).

3.  The criteria for a higher rating for a left hip 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, DC 5019, 5253 
(2007).

4.  Sinusitis was not aggravated by service. 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R.   § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code (DC), any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  

In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.

The veteran seeks an increased rating for lumbosacral strain 
and bursitis, left hip disability.  The Board notes that the 
criteria for rating disabilities of the spine were amended on 
two occasions since the veteran filed her claim.  The Board 
is required to consider the claim in light of both the former 
and revised schedular rating criteria to determine whether an 
increased rating for the veteran's low back disability is 
warranted.  VA's Office of General Counsel has determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  See VAOPGCPREC 3-00; 38 
U.S.C.A.      § 5110(g).

At the time the veteran filed her claim in June 2002, 
lumbosacral strain was evaluated under Diagnostic Code (DC) 
5295, which provides a 20 percent rating for lumbosacral 
strain with muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion in the standing 
position; and a 40 percent rating for severe symptoms with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the foregoing with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, DC 5295 (effective prior to September 26, 
2003).

The first amendment of the spine rating criteria pertained to 
intervertebral disc syndrome and became effective on 
September 23, 2002.  The veteran's VA exam of August 2006 
indicates that the veteran does not have intervertebral disc 
syndrome.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised and the diagnostic 
codes were reclassified.  Thus, DC 5295 is now classified as 
DC 5237, and is rated under the General Rating Formula for 
Diseases and Injuries of the Spine.  The General Rating 
Formula for Diseases and Injuries of the Spine provides for 
assignment of a 20 percent rating for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a. 

Normal range of motion of the lumbar spine is flexion from 
zero to 90 degrees, extension is zero to 30 degrees, right 
and left lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The normal 
combined range of motion is 240 degrees.  

In August 2006, the veteran underwent a VA exam for her 
spine.  The examiner reviewed the claims file.  The veteran 
indicated that her pain was 10/10 with stiffness but no 
swelling.  She was experiencing radiating pain in her lower 
extremities but no paresthesia.  She has had flare-ups, which 
manifest as locking up events.  Her last flare-up was one 
year prior to the exam and required hospitalization for 
paralumbar spasms which lasted for 3 days.  The examiner 
noted that the veteran is self-sufficient with her daily 
activities, but must avoid certain activities such as washing 
the car and mowing the lawn.

The examiner noted that the veteran's spine is symmetrical, 
that she has a guarded posture, and that her gait is guarded 
and antalgic.  The range of motion testing indicated that the 
veteran's flexion is 70 degrees and extension is 15 degrees.  
Her lateral flexion and rotation are 20 degrees on both 
sides.  The veteran experiences pain with flexion and 
extension in the left paralumbar area where she has mild 
spasms with the range of motion.  The examiner also noted 
additional limitation of pain with extension with repetitive 
use, but no change in range of motion.  The examiner further 
indicated that the veteran has no neurological deficits and 
that Lasegue is negative bilaterally.  Finally, the examiner 
indicated that the veteran does not have intervertebral disc 
disease and diagnosed her with moderately severe chronic 
lumbosacral strain.

According to the VA exam, the veteran does not have muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in the standing position, thus she is 
not entitled to a 20 percent rating under DC 5295.  Further, 
the veteran does not have severe symptoms with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
foregoing with abnormal mobility on forced motion.  
Therefore, the veteran is not entitled to a rating in excess 
of 20 percent under DC 5295.  

The RO found that the veteran is entitled to a 20 percent 
disability rating under DC 5237 from September 26, 2003, the 
regulation's effective date.  The VA exam shows that the 
veteran has forward flexion of 70 degrees and no ankylosis, 
favorable or unfavorable.  Therefore, the veteran is not 
entitled to a rating in excess of 20 percent under DC 5237.  

In addition to the criteria listed at DC 5237 and 5295, the 
Board must also consider whether a higher disability rating 
is warranted based on functional loss due to pain or 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The VA exam shows 
that the veteran has range of motion far greater than is 
required for an increased rating; however, the veteran 
reported low back pain.  The August 2006 examiner indicated 
that the veteran expressed pain upon repetitive motion, 
however, the examiner found no evidence of fatigue, weakness, 
incoordination, or additional limitation of motion, thus 
providing highly probative evidence against this claim.  The 
examiner specifically indicated that the she had maintained 
her day-to-day activity level.  

The Board recognizes the veteran's complaints; however, it is 
important for the veteran to understand that without 
consideration of pain the current evaluation could not be 
justified.  

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R.   § 3.321(b).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.

The veteran's contention that she is entitled to a higher 
evaluation is outweighed by VA exams and private medical 
records that clearly indicate that she does not meet the 
standards for a higher evaluation.  Thus, the Board finds 
that the veteran does not meet or nearly approximate the 
criteria for a rating in excess of 20 percent for her 
lumbosacral strain.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims for increase, that doctrine is not 
applicable in the instant appeal.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

With regard to the effective dates, 38 U.S.C.A. § 5110(a) 
states that, unless specifically provided otherwise, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for an 
increase of compensation, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
the receipt of the application therefor.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  An exception to this general 
rule applies if a claim is received within one year from 
separation from service.  In that case, the effective date 
shall be the day following separation from service.  See 38 
C.F.R.  § 3.400(b)(2).

The veteran seeks an effective date earlier than June 17, 
2002, the date her increased rating claim was received, for 
the award of a compensable rating for her low back 
disability.  In this case, the veteran filed her initial 
claim for service connection for her low back disability in 
February 1998.  A rating decision granting service connection 
and a zero percent disability evaluation was issued in May 
1998.  The veteran did not appeal.  Therefore, the RO rating 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103.  There has been no 
allegation of clear and unmistakable error (CUE) in the 
rating decision. 

The Court has held that where the law not the evidence is 
dispositive, the Board should deny an appeal because of an 
absence of a legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The veteran 
has failed to allege facts to support her claim that the 
effective date should be prior to the date her claim for an 
increased rating was received.  In this case, the date 
entitlement arose June 17, 2002, the date of receipt of the 
increased rating claim.  There is no legal basis to assign an 
effective date earlier than June 2002 for the 10 percent 
award, and no legal basis to assign an effective date earlier 
than September 2003, the date the rating criteria was 
revised, for the 20 percent award.  See VAOPGCPREC 3-00; 38 
U.S.C.A. § 5110(g).  There is no indication in the medical 
record that the veteran was entitled to a compensable 
evaluation one year prior to this claim.  The claim is 
denied.

The veteran also asserts that she is entitled to a higher 
evaluation for her left hip disability, currently evaluated 
as 10 percent disabling under DC 5253-5019, bursitis.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
38 C.F.R. § 4.27.  

DC 5019 instructs that bursitis will be rated on limitation 
of motion of the affected part as degenerative arthritis 
under DC 5003.  Therefore, the Board must turn to DCs 5251, 
5252, and 5253.  

Under DC 5251, limitation of extension of the thigh, a 10 
percent evaluation is the highest available, and it is 
warranted when thigh extension is limited to 5 degrees.  
Under DC 5252, limitation of flexion of the thigh, a 10 
percent evaluation is warranted when flexion is limited to 45 
degrees and a 20 percent evaluation is warranted when it is 
limited to 30 degrees.  Under DC 5253, impairment of the 
thigh, a 10 percent evaluation is warranted when the thigh's 
rotation is limited such that it cannot toe-out more than 15 
degrees.  A 10 percent evaluation is also warranted when 
there is limitation of adduction of the thigh such that the 
veteran cannot cross her legs.  A 20 percent evaluation is 
warranted when there is limitation of abduction of the thigh 
such that motion is lost beyond 10 degrees.

At an August 2006 VA exam, the veteran's ranges of motion 
were as follows: flexion to 110 degrees, extension of 30 
degrees with pain at the endpoint, abduction of 35 degrees 
with pain at the endpoint, adduction of 20 degrees, and 
internal rotation of 20 degrees.  External rotation could not 
be performed due to the severe pain.  The veteran 
demonstrated pain over the trochanteric region, and exhibited 
no warmth or erythema.  The veteran has additional 
limitations for pain at the endpoint ranges of motion as 
indicated, but no change in range of motion.  The veteran's 
gait was antalgic and guarded.  No ankylosis was noted.  The 
examiner diagnosed the veteran as having chronic trochanteric 
bursitis in her left hip.

The veteran is currently rated at 10 percent under DC 5253 
for her inability to rotate more than 15 degrees.  Based upon 
the veteran's ranges of motion, her left hip disability does 
not qualify for a rating in excess of 10 percent at this 
time.

In addition to the criteria listed at DC 5253-5019, as above, 
the Board must also consider whether a higher disability 
rating is warranted based on functional loss due to pain or 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The VA exams show 
that the veteran has range of motion far greater than is 
required for an increased rating; however, the veteran 
reported pain and stiffness.  The August 2006 examiner 
indicated that left hip is tender and that she had 
limitations of pain at the endpoint ranges of motion.  
However, the examiner found no evidence of fatigue, weakness 
, incoordination, or additional limitation of motion, thus 
providing highly probative evidence against this claim.  The 
examiner specifically indicated that the she is self 
sufficient with daily activities.  

The Board recognizes the veteran's complaints; however, it is 
again important for the veteran to understand that without 
consideration of pain the current evaluation could not be 
justified.  

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R.               § 
3.321(b).  That is, there is no evidence of exceptional or 
unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.

The veteran's contention that she is entitled to a higher 
evaluation is outweighed by VA exams and private medical 
records that clearly indicate that she does not meet the 
standards for a higher evaluation.  Thus, the Board finds 
that the veteran does not meet or nearly approximate the 
criteria for a rating in excess of 10 percent for her 
bursitis of the left hip.

With regard to the service connection claim, service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).    In general, 
service connection requires: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  If a preexisting 
disorder is noted upon entry into service, and the claimant 
brings a claim for service connection based on aggravation 
under section 1153, the burden falls on the claimant to 
establish aggravation of the preexisting disorder.  Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service based on all the evidence 
of record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).

Review of the veteran's service medical records indicate that 
the veteran had sinusitis upon enlistment.  The veteran's 
enlistment exam, dated October 1993 is negative for sinusitis 
or allergies.  However, on the Report of Medical History 
form, the physician indicated that the veteran was taking 
medication for sinusitis and suffered hay fever in the 
springtime as well as pollen sensitivity.  The veteran did 
not seek treatment for her sinuses until January 1997, at 
which time it was noted that she possibly had early 
sinusitis.  In February 1997, the medical provider indicated 
that the veteran had hay fever and sinus problems/allergies 
prior to enlistment.  The veteran indicated that her symptoms 
previously responded to over-the-counter medications, but no 
longer.  She complained of daily congestion.  The physical 
exam found nasal polyps on the right, and she was diagnosed 
with allergic rhinitis, or hay fever.  The veteran was 
referred for an allergy consult.

The veteran had an allergy consult in March 1997.  The 
veteran indicated she had suffered daily symptoms of stuffy 
nose and rhinorrhea since she was a teenager.  She stated 
that her daily symptoms are triggered by pollens, house dust, 
and smoke.  The examiner found no polyps.  The examiner 
diagnosed the veteran with allergic rhinitis and prescribed 
Zyrtec, to be taken in the morning as needed, and two other 
medications to be taken twice per day as needed.

The Report of Medical History at separation, dated December 
1997, indicates that the veteran had, or did have, sinusitis.  
The medical examiner indicated that the veteran had sinusitis 
and allergic rhinitis and that the veteran failed to follow 
up with the allergist as instructed.  The veteran was not 
taking any medications.  The Board notes that the veteran did 
not receive a diagnosis of sinusitis other than the January 
1997 assessment of possible early sinusitis.

Subsequent to separation, the veteran did not seek treatment 
for her sinuses until March 1999, over one year from 
separation, and two years since her previous consults with 
the military medical provider.  The veteran's post-service 
medical records are persuasive evidence against the claim and 
strengthen the conclusion that the veteran's in-service 
sinusitis symptoms and allergic rhinitis represented a 
temporary flare-up rather than a permanent increase in the 
severity of the underlying condition.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  The Court has consistently 
stated that "temporary or intermittent flare-ups during 
service of a pre-existing injury or disease are not 
sufficient to be considered 'aggravation in service' unless 
the underlying condition, not just the symptoms, has 
worsened."  See Maxson v. West, 12 Vet. App. 453, 458 
(1999), citing Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991); see also Daniels v. Gober, 10 Vet. App. 474, 479 
(1997). 

Based upon the evidence of record, the Board finds that the 
veteran's treatment in 1997 was a flare-up of her pre-
existing disease, and is not sufficient to be considered 
aggravation.  The medical records show that only veteran's 
symptoms worsened during that short time period in 1997, not 
the underlying condition.  Also persuasive is the fact that 
the veteran was taking no medications at the time of her 
separation exam in December 1997.  After careful review of 
the evidence of record, the Board finds that the veteran's 
sinusitis preexisted service and was not aggravated by 
service.  Service connection is denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Here, the VCAA duty to notify was satisfied, in part, by way 
of letters sent to the veteran in January and March of 2003 
that fully addressed all four notice elements and was sent 
prior to the initial AOJ decision in this matter.  The 
letters informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  Subsequent to the 
initial AOJ decision, in March 2006 the veteran was sent a 
Dingess letter providing notice of what is required to 
establish service connection and that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The veteran was also asked 
to submit evidence and/or information in her possession to 
the AOJ.

Although the March 2006 letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the veteran because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the veteran been afforded a meaningful opportunity 
to participate effectively in the processing of her claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in January 2007 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained private treatment 
records, VA outpatient treatment records, and service medical 
records.  The veteran was afforded VA medical examinations in 
August 2006 for her hip and low back.

A VA exam was not conducted for the veteran's sinus 
condition.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A.  § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA exam was not required as the veteran's 
sinusitis pre-existed her entry into the military and service 
medical records failed to indicate aggravation of the 
condition.  The veteran's medical records diagnosed possible 
sinusitis in January 1997.  All other treatment was for 
allergic rhinitis, or hay fever.  Accordingly, there is 
sufficient competent medical evidence of record to make a 
decision on the claim.  

Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist her in the development of her 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Entitlement to an increased rating for a low back disability, 
currently rated at 20 percent disabling, is denied.

Entitlement to an effective date earlier than June 2002 for a 
compensable low back disability is denied.

Entitlement to an increased rating for a left hip disability, 
currently rated at 10 percent disabling is denied.

Entitlement to service connection for sinusitis is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


